Citation Nr: 0208290	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  01-03 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought. 

Although an appeal had been perfected as to a claim of 
entitlement to service connection for bilateral hearing loss, 
the veteran withdrew the claim at his hearing before the 
undersigned sitting as a travel member of the Board on June 
5, 2002.

The Board additionally observes that the veteran has 
indicated his disagreement with the assignment of a 50 
percent evaluation for post traumatic stress disorder (PTSD) 
in a statement received on December 18, 2001.  The notice of 
the December 1, 2000 adverse rating decision as to that 
matter was not issued until January 18, 2001.  Therefore, it 
appears that the veteran's notice of disagreement was timely.  
However, a statement of the case has not been promulgated as 
to that claim.  Accordingly, the matter is remanded to the RO 
for disposition as appropriate.  Manlincon v. West, 12 Vet 
App 238 (1999).  

The Board additionally observes that a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was also included in the veteran's December 18, 2001 
statement.  Because that issue is not before the Board on 
this appeal, it is referred to the RO for disposition as 
appropriate.


FINDINGS OF FACT

1.  An April 28, 1971 Board decision denied service 
connection for a low back strain.  

2.  Evidence received since the April 28, 1971 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.


CONCLUSION OF LAW

The April 28, 1971 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for a low back strain is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c) (4) (iii) (medical examination or 
opinion only after new and material evidence is presented, 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

In light of the Board's favorable decision herein, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim, the Board concludes 
that the VA has complied with the VCAA as it may relate to 
reopening of the veteran's claim.  

Prior to the Board's April 28, 1971 decision, the record 
included the veteran's service medical records, records of VA 
treatment in 1970 and some statements from private providers 
relating to preservice treatment as well as post service 
care.  Notably, a private physician who reported chronic low 
back pain prior to service also noted that the veteran's 
condition was worse and was aggravated by service.

The Board also notes that there was additional evidence of 
record at the time of a subsequent February 1976 rating 
determination, which included, inter alia, references to a 
preexisting back condition as well as private medical records 
from as late as 1975 and 1976 from several private physicians 
that reported a history of intermittent low back pain dating 
prior to military service along with one medical impression 
of probable disc disease and another of possible ruptured 
disc.  At the time of the February 1976 rating action, there 
was no medical evidence associating any such back pathology 
to service.  

In the context of the current claim, the veteran has 
submitted duplicates of some of his service medical records 
along with duplicates of some of the medical records 
previously considered in the context of the February 1976 
adverse rating.  Some additional records relating to 
degenerative disc disease and surgery for a herniated lumbar 
disc in 1990 have also been submitted.  The veteran has also 
explained in testimony before the undersigned sitting as a 
travel member of the Board that during his combat service in 
Vietnam as a door gunner his condition was intermittently 
aggravated but because of the combat conditions in which he 
served documentation was not done.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  

With consideration that the reason for the Board's April 1971 
denial was that the record did not support a finding that the 
veteran currently had a lumbar strain that was aggravated in-
service, together with the variety of current lumbar 
pathology, as well as the veteran's testimony explaining the 
absence of medical service records documenting his in service 
back complaints, the Board concludes that the evidence is new 
because it proposes to relate to service the onset of chronic 
low back pain and thus contributes to a more complete picture 
of the theory surrounding any current back disability.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a low back strain is granted.  To this extent only, the 
appeal is granted.


REMAND

As noted above, the RO has not issued a statement of the case 
on the issue pertaining to the assigned evaluation for PTSD.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board additionally observes that the RO appears to have 
limited its adjudication as to whether new and material 
evidence has been received to warrant reopening a claim of 
entitlement to service connection for a lumbar strain; 
whereas, a less restrictive reading of the veteran's claim 
demonstrates that his claim includes other lumbar pathology 
as well.  Moreover, while the RO also issued a broader 
adverse rating decision in February 1976 (denial "back 
condition"), that claim has not yet been developed for 
consideration of the Board at this time.  Parenthetically, it 
is also observed that the recently submitted evidence appears 
to demonstrate lumbar pathology (ruptured disc) not 
previously demonstrated when the February 1976 rating action 
was issued.  Accordingly, in the interest of fairness to the 
veteran and to satisfy the duty to assist that arises upon 
reopening a previously disallowed claim, the Board is of the 
opinion that the veteran should be afforded an orthopedic 
examination to ascertain whether any of his back pathology is 
the etiologically related to his service.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for an appropriate VA examination by a VA 
orthopedic physician to determine the 
nature and etiology of all lumbar 
pathology.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and x- 
ray studies, should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to completion of the 
examination report.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings.

With regard to the claimed lumbar 
disability, the examiner is requested to 
render an opinion as to whether the 
veteran currently has degenerative joint 
disease, residuals of a lumbar diskectomy 
and/or lumbar strain, and, if so, whether 
it is as least as likely as not that any 
such current lumbar disorder demonstrated 
is either related to or aggravated by the 
veteran's period of military service.  
The examiner's attention is invited to a 
January 25, 1971 handwritten note from 
the veteran's private physician.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

Thereafter, the RO should undertake any 
additional development/adjudication 
warranted. 

2.  The RO should also issue a statement 
of the case to the veteran and 
representative addressing the issue of 
entitlement to the assignment of a higher 
disability evaluation for PTSD, currently 
evaluated as 50 percent disabling. 

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the issue concerning 
increased rating for PTSD should not be certified to the 
Board unless all applicable appellate procedures are 
followed, including the completion of the appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and Kutscherousky v. West, No. 98- 
2267 (U.S. Vet. App. May 4, 1999). 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

